Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          03-JUN-2021
                                                          08:32 AM
                         SCWC-XX-XXXXXXX
                                                          Dkt. 3 OGAC
          IN THE SUPREME COURT OF THE STATE OF HAWAII


                       STATE OF HAWAII,
                Respondent/Plaintiff-Appellant,

                               vs.

                        BRONSON SARDINHA,
                 Petitioner/Defendant-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CR. NO. 1PC16-1-00359)

      ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., McKenna, Wilson, and Eddins, JJ.,
                 and Nakayama, J., dissenting)

         Petitioner/Defendant-Appellee’s Application for Writ

of Certiorari, filed on April 19, 2021, is hereby accepted and

will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

         DATED: Honolulu, Hawaiʻi, June 3, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins